DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated May 11, 2022, has been entered.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 20 and 25-32 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,306,999 (“Adams”).
Considering Claim 20: Adams teaches a phenol-lignin-formaldehyde resin used as a plywood adhesive.  (Adams, Abstract).  Adams teaches an example adhesive made from black liquor lignin (i.e., kraft lignin), phenol, sodium hydroxide, and formaldehyde (i.e., a crosslinking agent) in two stages.  (Id. col 11, lines 4-48, Example 4).  
In the first stage of Adams, phenol, lignin from a black liquor (i.e., kraft lignin), water, and sodium hydroxide are combined at a pH of 9.5.  (Id. col 11, lines 13-19).  The viscosity of the mixture is reported to be measured at a temperature of 25 °C, and there is no indication that the mixture is heated above this temperature (i.e., approximately room temperature).  This first stage of Adams maps on to product-by-process steps “a” and “b” of claim 20.
In the second stage of Adams, the mixture of the first stage is combined with formaldehyde (i.e., a crosslinking agent) together with additional phenol, sodium hydroxide, and water (Id. col 11, lines 20-38).  The second stage is conducted in several steps with heating either at “reflux” or at 80 °C.  Adams describes the second stage as one of “[r]eacting.”  (Id.).  One of ordinary skill would understand that “reacting” phenolic compounds (phenol and lignin) and formaldehyde under the conditions specified by Adams corresponds to polymerizing the lignin, phenol, and formaldehyde.  Adams is silent as to the pH of the mixture during the second stage, but reports the final pH as 11.0.  (Id. col 11, lines 37-39).  The examiner notes that the pH given in step “c” of claim 20 identifies the pH at which the components used in step “c” are mixed.  It does not, in the broadest reasonable interpretation of the claim, specify the pH of the claimed binder composition.  This second stage of Adams maps on to product-by-process step “c” of claim 20.
The examiner finds that the product of Example 4 of Adams is a composition prepared from the components required by claim 20 (i.e., a phenol, kraft lignin, sodium hydroxide, and a crosslinking agent), where the components are combined in the same order as is listed in product-by-process steps “a,” “b,” and “c” of claim 20.  The temperatures and pH values taught by Adams are either within the claimed ranges or similar to the temperatures and pH values of the product-by-process steps of “a,” “b,” and “c” of claim 20.
To the extent that Adams does not teach all of the pH and temperature conditions required by the product-by-process steps of claim 20, for the purpose of this anticipation rejection, the examiner finds that these product-by-process limitations would not give rise to any differences between the final product of Adams and the product of claim 20.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Adams teaches an example composition prepared by combining/reacting kraft lignin, phenol, sodium hydroxide, and formaldehyde in the same order as required by claim 20, and there is no evidence that any temperature or pH differences between this example of Adams and the claimed product-by-process steps would materially affect the structure of the final product.
Considering Claims 25-31: To the extent that Adams does not teach all of the pH and temperature conditions required by the product-by-process limitations of claims 25-31, for the purpose of this anticipation rejection, the examiner finds that these product-by-process limitations would not give rise to any differences between the final product of Adams and the claimed product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Adams teaches an example composition prepared by combining/reacting kraft lignin, phenol, sodium hydroxide, and formaldehyde in the same order as required by the claims, and there is no evidence that any temperature or pH differences between this example of Adams and the claimed product-by-process steps would materially affect the structure of the final product.
Considering Claim 32: Adams teaches formaldehyde.  (Adams, col 11, lines 25-26).
Claims 21, 33-35, and 37-41 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,306,999 (“Adams”).
Considering Claim 21: Adams teaches a phenol-lignin-formaldehyde resin used as a plywood adhesive.  (Adams, Abstract).  Adams teaches an example adhesive made from black liquor lignin (i.e., kraft lignin), phenol, sodium hydroxide, and formaldehyde (i.e., a crosslinking agent) in two stages.  (Id. col 11, lines 4-48, Example 4).  
In the first stage of Adams, phenol, lignin from a black liquor (i.e., kraft lignin), water, and sodium hydroxide are combined at a pH of 9.5.  (Id. col 11, lines 13-19).  The viscosity of the mixture is reported to be measured at a temperature of 25 °C, and there is no indication that the mixture is heated above this temperature (i.e., approximately room temperature). This first stage of Adams maps on to product-by-process steps “a” and “b” of claim 21.
In the second stage of Adams, the mixture of the first stage is combined with formaldehyde (i.e., a crosslinking agent) together with additional phenol, sodium hydroxide, and water (Id. col 11, lines 20-38).  The second stage is conducted in several steps with heating either at “reflux” or at 80 °C.  Adams describes the second stage as one of “[r]eacting.”  (Id.).  One of ordinary skill would understand that “reacting” phenolic compounds (phenol and lignin) and formaldehyde under the conditions specified by Adams corresponds to polymerizing the lignin, phenol, and formaldehyde.  Adams is silent as to the pH of the mixture during the second stage, but reports the final pH as 11.0.  (Id. col 11, lines 37-39).  The examiner notes that the pH given in step “c” of claim 21 identifies the pH at which the components used in step “c” are mixed.  It does not, in the broadest reasonable interpretation of the claim, specify the pH of the claimed adhesive composition.  This second stage of Adams maps on to product-by-process step “c” of claim 21.
The examiner finds that the product of Example 4 of Adams is a composition prepared from the components required by claim 21 (i.e., a phenol, kraft lignin, sodium hydroxide, and a crosslinking agent), where the components are combined in the same order as is listed in product-by-process steps “a,” “b,” and “c” of claim 21.  The temperatures and pH values taught by Adams are either within the claimed ranges or similar to the temperatures and pH values of the product-by-process steps of “a,” “b,” and “c” of claim 21.
To the extent that Adams does not teach all of the pH and temperature conditions required by the product-by-process steps of claim 21, for the purpose of this anticipation rejection, the examiner finds that these product-by-process limitations would not give rise to any differences between the final product of Adams and the product of claim 21.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Adams teaches an example composition prepared by combining/reacting kraft lignin, phenol, sodium hydroxide, and formaldehyde in the same order as required by claim 21, and there is no evidence that any temperature or pH differences between this example of Adams and the claimed product-by-process steps would materially affect the structure of the final product.
Considering Claims 33-35 and 37-40: To the extent that Adams does not teach all of the pH and temperature conditions required by the product-by-process limitations of claims 33-35 and 37-40, for the purpose of this anticipation rejection, the examiner finds that these product-by-process limitations would not give rise to any differences between the final product of Adams and the claimed product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Adams teaches an example composition prepared by combining/reacting kraft lignin, phenol, sodium hydroxide, and formaldehyde in the same order as required by claims 33-35 and 37-40, and there is no evidence that any temperature or pH differences between this example of Adams and the claimed product-by-process steps would materially affect the structure of the final product.
Considering Claim 41: Adams teaches formaldehyde.  (Adams, col 11, lines 25-26).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 and 25-32 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,306,999 (“Adams”).  This rejection is made in alternative to the anticipation rejection of these claims over Adams made above.
Considering Claim 20: Adams teaches a phenol-lignin-formaldehyde resin used as a plywood adhesive.  (Adams, Abstract).  Adams teaches an example adhesive made from black liquor lignin (i.e., kraft lignin), phenol, sodium hydroxide, and formaldehyde (i.e., a crosslinking agent) in two stages.  (Id. col 11, lines 4-48, Example 4).  
In the first stage of Adams, phenol, lignin from a black liquor (i.e., kraft lignin), water, and sodium hydroxide are combined at a pH of 9.5.  (Id. col 11, lines 13-19).  The viscosity of the mixture is reported to be measured at a temperature of 25 °C, and there is no indication that the mixture is heated above this temperature (i.e., approximately room temperature).  This first stage of Adams maps on to product-by-process steps “a” and “b” of claim 20.
In the second stage of Adams, the mixture of the first stage is combined with formaldehyde (i.e., a crosslinking agent) together with additional phenol, sodium hydroxide, and water (Id. col 11, lines 20-38).  The second stage is conducted in several steps with heating either at “reflux” or at 80 °C.  Adams describes the second stage as one of “[r]eacting.”  (Id.).  One of ordinary skill would understand that “reacting” phenolic compounds (phenol and lignin) and formaldehyde under the conditions specified by Adams corresponds to polymerizing the lignin, phenol, and formaldehyde.  Adams is silent as to the pH of the mixture during the second stage, but reports the final pH as 11.0.  (Id. col 11, lines 37-39).  The examiner notes that the pH given in step “c” of claim 20 identifies the pH at which the components used in step “c” are mixed.  It does not, in the broadest reasonable interpretation of the claim, specify the pH of the claimed binder composition.  This second stage of Adams maps on to product-by-process step “c” of claim 20.
The examiner finds that the product of Example 4 of Adams is a composition prepared from the components required by claim 20 (i.e., a phenol, kraft lignin, sodium hydroxide, and a crosslinking agent), where the components are combined in the same order as is listed in product-by-process steps “a,” “b,” and “c” of claim 20.  The temperatures and pH values taught by Adams are either within the claimed ranges or similar to the temperatures and pH values of the product-by-process steps of “a,” “b,” and “c” of claim 20.
To the extent that Adams is silent as to certain temperatures or pH values or that there are differences between the temperature or pH values taught by Adams and those of claim 20 that would affect the structure of the final product, the examiner notes that differences in temperature and concentration (e.g., acid/base concentration represented as pH) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature or concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that any temperatures or pH values not taught by Adams are critical to obtaining the claimed structure.
Considering Claims 25-31: To the extent that Adams is silent as to certain claimed temperatures or pH values or that there are differences between the temperature or pH values taught by Adams and those of claims 25-31 that would affect the structure of the final product, differences in temperature and concentration (e.g., acid/base concentration represented as pH) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature or concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that any temperatures or pH values not taught by Adams are critical to obtaining the claimed structure.
Considering Claim 32: Adams teaches formaldehyde.  (Adams, col 11, lines 25-26).
Claims 21, 33-35, and 37-41 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,306,999 (“Adams”).  This rejection is made in alternative to the anticipation rejection of these claims over Adams made above.
Considering Claim 21: Adams teaches a phenol-lignin-formaldehyde resin used as a plywood adhesive.  (Adams, Abstract).  Adams teaches an example adhesive made from black liquor lignin (i.e., kraft lignin), phenol, sodium hydroxide, and formaldehyde (i.e., a crosslinking agent) in two stages.  (Id. col 11, lines 4-48, Example 4).  
In the first stage of Adams, phenol, lignin from a black liquor (i.e., kraft lignin), water, and sodium hydroxide are combined at a pH of 9.5.  (Id. col 11, lines 13-19).  The viscosity of the mixture is reported to be measured at a temperature of 25 °C, and there is no indication that the mixture is heated above this temperature (i.e., approximately room temperature).  This first stage of Adams maps on to product-by-process steps “a” and “b” of claim 21.
In the second stage of Adams, the mixture of the first stage is combined with formaldehyde (i.e., a crosslinking agent) together with additional phenol, sodium hydroxide, and water (Id. col 11, lines 20-38).  The second stage is conducted in several steps with heating either at “reflux” or at 80 °C.  Adams describes the second stage as one of “[r]eacting.”  (Id.).  One of ordinary skill would understand that “reacting” phenolic compounds (phenol and lignin) and formaldehyde under the conditions specified by Adams corresponds to polymerizing the lignin, phenol, and formaldehyde.  Adams is silent as to the pH of the mixture during the second stage, but reports the final pH as 11.0.  (Id. col 11, lines 37-39).  The examiner notes that the pH given in step “c” of claim 21 identifies the pH at which the components used in step “c” are mixed.  It does not, in the broadest reasonable interpretation of the claim, specify the pH of the claimed adhesive composition.  This second stage of Adams maps on to product-by-process step “c” of claim 21.
The examiner finds that the product of Example 4 of Adams is a composition prepared from the components required by claim 21 (i.e., a phenol, kraft lignin, sodium hydroxide, and a crosslinking agent), where the components are combined in the same order as is listed in product-by-process steps “a,” “b,” and “c” of claim 21.  The temperatures and pH values taught by Adams are either within the claimed ranges or similar to the temperatures and pH values of the product-by-process steps of “a,” “b,” and “c” of claim 21.
To the extent that Adams is silent as to certain temperatures or pH values or that there are differences between the temperature or pH values taught by Adams and those of claim 21 that would affect the structure of the final product, the examiner notes that differences in temperature and concentration (e.g., acid/base concentration represented as pH) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature or concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that any temperatures or pH values not taught by Adams are critical to obtaining the claimed structure.
Considering Claims 33-35 and 37-40: To the extent that Adams is silent as to certain claimed temperatures or pH values or that there are differences between the temperature or pH values taught by Adams and those of claims 33-35 and 37-40 that would affect the structure of the final product, differences in temperature and concentration (e.g., acid/base concentration represented as pH) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature or concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a composition corresponding to the claimed composition, and applicant has not presented any evidence indicating that any temperatures or pH values not taught by Adams are critical to obtaining the claimed structure.
Considering Claim 41: Adams teaches formaldehyde.  (Adams, col 11, lines 25-26).
Response to Arguments
Applicant’s arguments in the remarks dated May 11, 2022, have been fully considered, and the examiner responds as follows.
Applicant argues in the remarks that the prior art claim rejections based on US Pat. 4,113,675 (“Clarke”) should be withdrawn because the differences between the process used by Clarke and the process specified by the present product-by-process claims would give rise to structural differences in the product of Clarke and the claimed product.  The examiner has fully considered these arguments and finds them to be persuasive.  In particular, Clarke’s teaching of pre-reacting kraft lignin with formaldehyde prior to combining with a resole resin (i.e., a phenol formaldehyde crosslinking agent) would more likely than not give rise to a different structure than the claimed process of combining the lignin and phenol prior to reacting with free formaldehyde.  Additionally, the examiner is persuaded that absent improper hindsight nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified the order of combining the components of Clarke to correspond to the claimed order, given Clarke’s emphasis on the importance of utilizing methylolated lignin (i.e., the product of reacting lignin and formaldehyde).  The claim rejections based on Clarke are withdrawn. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767